Citation Nr: 0523484	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to July 
1967.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2002 RO decision that denied, in part, service 
connection for PTSD.  The veteran filed a notice of 
disagreement that same month.  In October 2003, the RO issued 
a statement of the case, and in February 2004, following a 
sixty-day extension granted by the RO, the veteran perfected 
his appeal herein.


FINDINGS OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

In December 2001, the veteran filed a claim seeking service 
connection for PTSD.  He alleged that during his active duty 
service he was involved in various combat operations.  He 
specifically claimed that his unit was attacked soon after 
arriving in Long Giao, and that Sergeant H.G.M. was wounded 
during this attack and had to be flown out of the area that 
night.

A review of his service personnel records revealed that he 
served in the Army from September 1963 to July 1967, 
including service in the Republic of Vietnam from August 1966 
to September 1967.  His report of separation, Form DD214, 
listed his inservice specialty as a combat engineer.  The 
veteran's military personnel records do not document receipt 
of medals, badges, or citations which denote participation in 
combat.  His service medical records were silent as to 
complaints of or treatment for a psychiatric disorder.  His 
service personnel records revealed a variety of disciplinary 
offenses.

In developing the veteran's claim, the RO requested, on 
multiple occasions, that the veteran identify all medical 
treatment providers from which he has received treatment for 
PTSD.  In response, the veteran indicated that records should 
be obtained from the Sumter Correctional Institution.  
Despite two attempts by the RO, dated in August 2002, and in 
June 2003, no records were received.

A letter, dated in June 2002, was received from D. Dobson, 
Ed. M.  In his letter, Mr. Dobson indicated that he saw the 
veteran regularly for about two years while working in the 
Mental Health Department at Sumter Correctional Facility.  He 
reported that the veteran had symptoms of difficulty 
sleeping, nightmares, problems with loud noises, anger, 
stress, and isolation.  Mr. Dobson then opined that the 
veteran needed long term help with his PTSD problems.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  

In reaching this conclusion, the Board does not find the 
opinion statement submitted from D. Dobson to be probative in 
this matter.  As noted above, 38 C.F.R. § 4.125(a) requires 
medical evidence diagnosing PTSD.  

"[A] clear (that is unequivocal) diagnosis by a mental 
health care professional must be presumed (unless evidence 
shows to the contrary) to have been made in accordance with 
the applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor. . . . 
Mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis."  
Cohen v. Brown, 10 Vet. App. 128, at 140 (1997) (emphasis 
added).

In this case, it is not shown that the D. Dobson is a mental 
health care professional.  His letter noted that he has a 
Master's Degree in Education.  Thus, the veteran is not 
currently shown to have PTSD.  Id.; see also Sklar v. Brown, 
5 Vet. App. 140, 146 (1993) (diagnosis of a mental disorder 
by a specialist in arthritis and rheumatology holds little 
probative weight); Black v. Brown, 10 Vet. App. 279, 284 
(1997) (absent a showing of specialized training in 
cardiology, a nurse statement regarding the etiology of heart 
disease has no probative value).  Moreover, Mr. Dobson's 
letter failed to identify any specific stressor on which the 
alleged diagnosis of PTSD was based.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran himself believes he has PTSD, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, initial notice was provided in January 2001, prior to 
consideration of his claim in the April 2001 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's January 2002, August 2002 and June 2003 letters, the 
December 2002 RO decision, the October 2003 statement of the 
case (SOC), and the March 2004 supplemental SOC, advised the 
veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to the claim.  He was specifically advised 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally, the documents advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letters, the statement of the case, 
supplemental statement of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Given this, together with proper subsequent VA 
process, any error as to timing of the notice was harmless.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In this regard, the RO made two 
separate requests for the veteran's medical treatment records 
from the Sumter Correctional Facility.  These requests were 
unsuccessful, and the veteran was informed of such by the 
October 2003 SOC.  Thus, the Board is not aware of a basis 
for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  
Moreover, in absence of competent evidence reflecting a 
current diagnosis of PTSD, the veteran is not entitled to a 
VA examination for PTSD in this matter.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


